Citation Nr: 0902198	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel





INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA 
Board) on appeal from a June 2004 rating decision of the RO 
in San Diego, California, on a brokered basis for the RO in 
Los Angeles, California that denied the benefits sought on 
appeal.  The veteran, who had active service from September 
1972 to November 1976, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  In 
a March 2005 statement in support of his claim, the veteran 
indicated that he desired a hearing before the local RO.  In 
July 2006, he withdrew that hearing request. 


FINDINGS OF FACT

The veteran has no worse than Level II hearing in the right 
ear and no worse than a Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for a higher (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in March 2004 and April 2008. .  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Sufficient medical examinations are of 
record so as to provide the Board with a sound basis on which 
to adjudicate the case.  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

The veteran essentially contends that his hearing loss is not 
correctly evaluated.  The VA's Schedule for Rating 
Disabilities (Rating Schedule) determines the disability 
ratings that apply in each case, 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.

An examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable disability evaluation for the veteran's 
bilateral hearing loss.  In particular, two audiological 
evaluations provide evidence against the veteran's claim.

First, the veteran was afforded a VA audiological evaluation 
in April 2004 to determine the severity of his hearing loss.  
Audiometric testing in the right ear revealed puretone 
thresholds of 30, 20, 75, and 75 decibels at the 1,000, 
2,000, 3,000, and 4,000 levels, respectively, for an average 
of 50 decibels.  Testing in the left ear at those same levels 
showed puretone thresholds of 30, 20, 60, and 65, for an 
average of 44 decibels.  Speech discrimination was 80 percent 
in the right ear and 88 percent in the left.

Second, the veteran was afforded a VA audiological evaluation 
in August 2008 to determine the severity of his hearing loss.  
Audiometric testing in the right ear revealed puretone 
thresholds of 45, 55, 80, and 85 decibels at the 1,000, 
2,000, 3,000, and 4,000 levels, respectively, for an average 
of 66 decibels.  Testing in the left ear at those same levels 
showed puretone thresholds of 50, 55, 75, and 80, for an 
average of 65 decibels.  Speech discrimination was 92 percent 
in the right ear and 88 percent in the left.

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results shows that the veteran's hearing loss 
warrants a noncompensable evaluation.  Taking the results 
from each of the two audiological evaluations reported above, 
and entering the category designations for each ear into 
Table VII, produces a disability percentage evaluation of 
zero percent for each audiological evaluation.  The April 
2004 VA examination indicated that the average decibel loss 
was 50 for the right ear and speech discrimination for that 
ear was 80 percent.  This corresponds to Level II hearing in 
the right ear.  For the left ear, the average decibel loss 
was 44 and the speech discrimination was 88 percent.  This 
also translates into Level II hearing for the left ear.  The 
April 2008 VA examination yielded similar results.  At the 
time of this examination, the average decibel loss was 66 for 
the right ear and speech discrimination was 92 percent.  This 
corresponds to Level II hearing in the right ear.  While the 
average decibel loss for the left ear was 65 and the speech 
discrimination was 88 percent.  This translates into Level 
III hearing for the left ear.  Again, when the values from 
either VA examination are plotted on Table VII, it is 
apparent that the currently assigned noncompensable 
evaluation for the veteran's bilateral hearing loss is 
accurate and appropriate.

The Board would also note that the provisions of 38 C.F.R. § 
4.86 are not for application in this case because neither of 
the VA examinations demonstrated that puretone thresholds at 
each of the four specified frequencies was 55 decibels or 
more.  Neither examination indicated a threshold reading at 
1,000 Hertz of 30 decibels or less and a threshold reading at 
2,000 Hertz of 70 decibels or more in either ear.  Therefore, 
the Board concludes that a higher evaluation for the 
veteran's bilateral hearing loss is not warranted.

The Board has considered the veteran's statements in support 
of his claim, however, despite the veteran's statements that 
the noncompensable evaluation does not reflect the true 
severity of his hearing loss disability, as a layperson 
without medical expertise or training, his statements are of 
limited probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).

In any event, his contentions are insufficient to establish 
entitlement to a higher schedular evaluation for defective 
hearing because ". . . disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, 3 Vet. 
App. at 349.  Here, the mechanical application clearly 
establishes a noncompensable evaluation for the veteran's 
service-connected bilateral hearing loss disability.

Although separate ratings can be assigned for separate 
periods of time based on the facts found, the evidence shows 
that the veteran had no worse than Level II hearing in the 
right ear and no worse than a Level III hearing in the left 
ear.  A compensable rating was not warranted at any point 
throughout the appeal period; hence "staged" ratings are not 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for bilateral hearing loss.


ORDER

A compensable evaluation for bilateral hearing loss denied



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


